Electronically Filed
                                                       Supreme Court
                                                       SCOT-XX-XXXXXXX
                                                       03-MAR-2022
                                                       08:19 AM
                                                       Dkt. 199 OCOR
                         SCOT-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI



               In the Matter of the Application of

                 MAUI ELECTRIC COMPANY, LIMITED

     For Approval of Power Purchase Agreement for Renewable
         Dispatchable Generation with Paeahu Solar LLC.


           APPEAL FROM THE PUBLIC UTILITIES COMMISSION
                  (Agency Docket No. 2018-0433)

                       ORDER OF CORRECTION
                         (By: Eddins, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,
filed on March 2, 2022, is corrected as follows:
          On page 17, line 12, the word “superimpose” is
corrected to read “infuse.”
          The Clerk of the Court is directed to take all
necessary steps to notify the publishing agencies of this
change.
          DATED: Honolulu, Hawaiʻi, March 3, 2022.

                                   /s/ Todd W. Eddins
                                   Associate Justice